Citation Nr: 0635144	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative arthritis of the right ankle.  

2.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the RO.

The Board remanded this case back to the RO in April 2004.  

The claim of service connection for a gastrointestinal 
disorder addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The currently demonstrated degenerative arthritis of the 
right ankle is shown as likely as not to be due to an injury 
sustained while the veteran was performing active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative arthritis of the right 
ankle is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in January 2001 and April 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was issued 
prior to the enactment of the VCAA.  As noted above, the 
veteran has now received the necessary notification pursuant 
to a prior board remand, and this case raises no current 
concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any absence of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was first treated for resolving right 
ankle sprain in August 1979.  He was further treated 
following a second injury in November 1979.  

In October 1982, the veteran was treated following a fall out 
of a third story window.  The only injury noted at that time 
involved the left upper extremity.  In December 1982, the 
veteran was treated for weakness of both ankles and was doing 
strengthening exercises.  

Subsequent to service, a December 1999 VA treatment record 
indicates that the veteran complained of giving out of the 
right ankle.  A January 2000 record reflects that the veteran 
reported the onset of right ankle problems following a fall 
through a window in service.  

The X-ray studies revealed the tip of both the medial and 
lateral malleoli to be detached, with also some mild 
irregularity of the joint between the lateral malleolus and 
the lateral aspect of the talus.  The examining orthopedist 
found that this problem was secondary degenerative arthritis 
developed as a result of old fractures.  

In October 2002, the veteran underwent a VA orthopedic 
examination, with an examiner who reviewed his claims file.  
The examiner noted the veteran's history of falling from a 
third floor window in 1982 and his belief that this resulted 
in a right ankle fracture.  

The X-ray studies of the right ankle revealed degenerative 
arthritis.  The examiner noted that the service medical 
records did not show what injuries were shown after the 
veteran fell from a third floor window, but the actual fall 
had been noted.  

The examiner concluded that, if the veteran did in fact land 
on his right ankle and knee, it was likely that he injured 
his right ankle and right knee after the fall; 
correspondingly, his current post-traumatic arthritis of the 
right ankle and right knee were due to the fall from the 
third floor window.  

A further VA examination was conducted in June 2004 by the 
same examiner who conducted the October 2002 VA examination.  
This examiner further reviewed the claims file in conjunction 
with the examination, and the examiner again noted the 
veteran's history of falling out of a third-floor window in 
1982 and fracturing his right ankle.  

In reviewing the service medical records, the examiner noted 
his in-service treatment for a sprained right ankle but also 
indicated that if the veteran had injured his right ankle 
after falling out of the window "it would seem bizarre that 
there [was] no mention of this on his subsequent visits to 
the orthopedic clinic for treatment of his left wrist 
fracture.  

In conclusion, the examiner noted that the veteran had a 
current diagnosis of degenerative arthritis of the right 
ankle and that this "could be, or is at least as likely as 
not post[-]traumatic, although there is no evidence of 
fracture."  However, this injury was not likely to be 
related to the 1979 ankle sprain, which was the only injury 
of the ankle which could be found in the service medical 
records.  There was further noted to be no record of an ankle 
fracture in service.  

Several considerations must be addressed with regard to the 
weighing of evidence in a service connection case.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Here, the veteran was treated for several right ankle 
injuries in 1979, during service.  However, he was not 
treated for any ankle complaints immediately following his 
fall in 1982 or until 1999, more than a decade following 
separation from service.  

In the first medical opinion, the VA examiner noted that, if 
the veteran did in fact land on his right ankle and knee 
after the fall from the third floor window in 1982, it was 
likely that he injured his right ankle and right knee, and 
correspondingly his current post-traumatic arthritis of the 
right ankle and right knee would be due to the fall.  

The examiner reconsidered this opinion in the second 
examination report, however, noting the absence of treatment 
for the right ankle following the 1982 injury and the lack of 
evidence of a fracture in service.  

Currently, the other evidence of record supporting the 
veteran's claim is his own lay statement, from his October 
2003 hearing testimony regarding the nature of his service 
injury.  

Accordingly, his lay opinion does constitute competent 
evidence and provide probative information.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given the evidence, the Board finds the record to be in 
relative equipoise in showing as likely as not that the 
veteran's current right ankle disability was due to the 
injury suffered while on active duty.  

By resolving all reasonable doubt in the veteran's favor, 
service connection for degenerative arthritis of the right 
ankle is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).



ORDER

Service connection for degenerative arthritis of the right 
ankle is granted.  



REMAND

In regard to the veteran's claim of service connection for a 
gastrointestinal disorder, the Board notes that, during 
service, the veteran was treated on multiple occasions for 
gastritis, gastroenteritis, and other complaints pertaining 
to the stomach.  

Upper gastrointestinal x-ray studies from February 2002 
revealed a "chronic or old duodenal ulcer healing with scar 
and pseudo diverticular formation."  

The examiner who conducted the October 2002 VA examination 
noted that if the veteran "did have a duodenal ulcer when he 
was on active duty that this chronic duodenitis [was] a 
continuation of his duodenal ulcer disease."

This same examiner conducted the veteran's June 2004 VA 
examination.  In the report of this examination, the examiner 
noted that upper gastrointestinal x-ray studies from May 2004 
revealed a deformed duodenal bulb that was consistent with 
old peptic ulcer disease and that the radiologist had stated 
that it was impossible to tell whether this represented 
scarring or active ulceration.  

The examiner further noted that the veteran "did have a 
helicobacter pylori related ulcer disease which was more 
likely than not eradicated by triple treatment in 2002."  
The examiner noted no evidence of active ulcer disease, based 
on a consultation with "the gastroenterologist," but noted 
that current symptoms of nonulcer dyspepsia were as likely as 
not due to continued use of alcohol or non-steroidal anti-
inflammatory medications.  

Finally, the examiner noted that, as it was impossible to 
know if the veteran had peptic ulcer disease in service, it 
was hard to find a link between "gastritis" in the service 
medical records and the current symptoms, except for the 
continued use of alcohol.  

The Board has several concerns about this examination report.  
First, the Board observes that it does not appear that it was 
conducted by a gastroenterologist, and further detail would 
be helpful as to why the recent x-ray findings do not 
represent current peptic ulcer disease, given the 2002 
diagnosis.  At present, this conclusion was elicited from an 
unnamed gastroenterologist without a rationale.  

Moreover, the notation that current symptoms were as likely 
as not due to non-steroidal anti-inflammatory medications 
raises concerns, as service connection is in effect for a 
right foot plantar keratoma, for which the veteran underwent 
surgery in 2002.  A more definite opinion should be rendered 
for whether it is at least as likely as not that there exists 
a causal relationship between a current gastrointestinal 
disorder and any medications taken for the service-connected 
right foot plantar keratoma.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination, with a gastroenterologist, 
to determine the nature and etiology of 
his claimed gastrointestinal disorder, 
including but not limited to a claimed 
ulcer.  

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  
Specifically, the examiner should 
consider whether further radiological 
testing is necessary and, if so, provide 
an interpretation of any additional 
radiological findings.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion for each current and chronic 
gastrointestinal disorder.  The examiner 
should specify, with a complete 
rationale, whether there is evidence of 
current peptic ulcer disease.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that each current 
disorder, if present, is related to the 
veteran's period of active service or to 
any medications taken for his service-
connected right foot disorder.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report, with appropriate 
citations to the October 2002 and June 
2004 VA examination reports.  

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


